Title: From Thomas Jefferson to United States Senate, 11 December 1804
From: Jefferson, Thomas
To: United States Senate


                  
                     
                     To the Senate of the United States
                      
                     Dec. 11. 1804.
                  
                  
                  
                     
                        √
                        I nominate John Graham of Kentucky, late Secretary of legation to Madrid, to be Secretary for the territory of Orleans.
                     
                     
                        √
                        William Bellinger Bullock of Georgia to be Attorney for the United States in the district of Georgia.
                     
                     
                        √
                        William Creighton of Ohio, to be Attorney for the United States in the district of Ohio.
                     
                     
                        √
                        William Lyman of Massachusets to be Consul for the United States at London.
                     
                     
                        √
                        Peter Kuhn junr. of Pensylvania to be Consul for the United States at Genoa.
                     
                     
                        rejected
                        Edward Dewhurst of the island of Saint Croix, to be Consul for the United States at Saint Croix.
                     
                     
                        √
                        John Tapscot of Virginia to be Collector & Inspector of the revenue for Yeocomico river in Virginia.
                     
                  
                  
                     Th: Jefferson 
                     
                  
               